*253
By the Court,

Savage, Ch. J.
The oyer and terminer erred. It is not necessary for a court of special sessions to inform a prisoner of his right to be tried by a jury, or that lie should expressly waive such right to render a conviction valid. The law organizing a court of special sessions without jury is perfectly constitutional, as has been decided in Murphy v. The People, 2 Cowen, 815. The act of 1824, Statutes, vol. 6, 297, c. § 47, gives a defendant or prisoner the right to demand a trial by jury, but that the jury trial must expressly be waived to render a conviction good is not required by law.